                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       John D. Fiero (CA Bar No. 136557)
                                                                   2   John W. Lucas (CA Bar No. 271038)
                                                                       Pachulski Stang Ziehl & Jones LLP
                                                                   3   150 California Street, 15th Floor
                                                                       San Francisco, California 94111-4500
                                                                   4   Telephone: 415.263.7000
                                                                       Facsimile: 415.263.7010
                                                                   5   Email: rpachuslki@pszjlaw.com
                                                                              jfiero@pszjlaw.com
                                                                   6          jlucas@pszjlaw.com

                                                                   7   Proposed Attorneys for Sedgwick, LLP

                                                                   8                                UNITED STATES BANKRUPTCY COURT

                                                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                                                  10                                      SAN FRANCISCO DIVISION

                                                                  11   In re:                                                 Case No.: 18-31087 (HB)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12            SEDGWICK, LLP,                                Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                         Debtor.          DEBTOR’S APPLICATION TO EMPLOY
                                           ATTORNEYS AT LAW




                                                                                                                              PACHULSKI STANG ZIEHL & JONES
                                                                  14                                                          LLP AS ATTORNEYS FOR THE
                                                                                                                              DEBTOR AS OF THE PETITION DATE
                                                                  15
                                                                                                                              [No Hearing Required]
                                                                  16

                                                                  17            Sedgwick LLP, the above-captioned debtor and debtor in possession (the “Debtor”), submits

                                                                  18   this application (the “Application”) to employ Pachulski Stang Ziehl & Jones LLP (“PSZ&J”) as

                                                                  19   general bankruptcy counsel to the Debtor effective as of October 2, 2018 (the “Petition Date”). In

                                                                  20   support of this Application, the Debtor respectfully represents as follows:

                                                                  21                                                     I.

                                                                  22                                              JURISDICTION

                                                                  23            This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a

                                                                  24   core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to 28

                                                                  25   U.S.C. §§ 1408 and 1409. The statutory bases for the relief sought herein are sections 327(e), 330,

                                                                  26   and 331 of the Bankruptcy Code and Bankruptcy Rule 2014-1.

                                                                  27

                                                                  28


                                                                       DOCS_SF:97897.1 77998/002
                                                                   Case: 18-31087         Doc# 38   Filed: 10/15/18    Entered: 10/15/18 10:17:22       Page 1 of 36
                                                                     1                                                      II.

                                                                     2                                         STATEMENT OF FACTS

                                                                     3   A.       General Background

                                                                     4            On the Petition Date, the Debtor filed with this Court a voluntary petition for relief under

                                                                     5   chapter 11 of the Bankruptcy Code. As of December 31, 2017, the Debtor discontinued providing

                                                                     6   legal services and on January 1, 2018, the Debtor by way of its dissolution committee commenced

                                                                     7   winding down the firm. In that context, the Debtor continues to operate its business and manage

                                                                     8   properties as debtor and debtor in possession pursuant to sections 1107(a) and 1108 of the

                                                                     9   Bankruptcy Code. No request has been made for the appointment of a trustee or an examiner in this

                                                                    10   chapter 11 case, and no official committee has yet been appointed by the Office of the United States

                                                                    11   Trustee.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            The factual background regarding the Debtor, including its current and historical business
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   operations and the events precipitating the commencement of its chapter 11 case, is set forth in detail
                                            ATTORNEYS AT LAW




                                                                    14   in the Declaration of Gregory C. Read in Support of First Day Motions [Docket No. 2] (the “Read

                                                                    15   Declaration”).

                                                                    16                                                      III.

                                                                    17                                           RELIEF REQUESTED

                                                                    18            By this Application, the Debtor seeks to employ and retain PSZ&J as its bankruptcy counsel

                                                                    19   with regard to the filing and prosecution of this chapter 11 case and all related proceedings.

                                                                    20   Accordingly, the Debtor respectfully requests the entry of an order pursuant to section 327(a) of the

                                                                    21   Bankruptcy Code and Bankruptcy Rule 2014 authorizing it to employ and retain PSZ&J as its

                                                                    22   bankruptcy counsel under a general retainer to perform the legal services that will be necessary

                                                                    23   during this chapter 11 case, pursuant to the terms set forth in this Application and the supporting

                                                                    24   declaration of John W. Lucas (the “Lucas Declaration”), attached hereto as Exhibit A and

                                                                    25   incorporated herein by reference, effective as of the Petition Date. A proposed form of order

                                                                    26   authorizing the retention of PSZ&J is annexed hereto as Exhibit B.

                                                                    27            The Debtor seeks to retain PSZ&J as its counsel because of the Firm’s extensive experience

                                                                    28   and knowledge in the field of debtor’s and creditors’ rights and business reorganizations under


                                                                         DOCS_SF:97897.1 77998/002                         2
                                                                     Case: 18-31087         Doc# 38    Filed: 10/15/18     Entered: 10/15/18 10:17:22        Page 2 of 36
                                                                     1   chapter 11 of the Bankruptcy Code and because of the Firm’s expertise, experience and knowledge

                                                                     2   practicing before this Court. In preparing for its representation of the Debtor in this case, PSZ&J has

                                                                     3   become familiar with the Debtor’s business and affairs and many of the potential legal issues that

                                                                     4   may arise in the context of this chapter 11 case.

                                                                     5            Subject to Court approval in accordance with sections 330(a) and 331 of the Bankruptcy

                                                                     6   Code, compensation will be payable to PSZ&J on an hourly basis plus reimbursement of actual,

                                                                     7   necessary expenses and other charges incurred by PSZ&J. The principal attorneys presently

                                                                     8   designated to represent the Debtor and their current standard hourly rates are:

                                                                     9                               a.    Richard M. Pachulski         $1,245.00
                                                                    10                               b.    Kenneth H. Brown             $925.00
                                                                    11                               c.    John D. Fiero                $875.00
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                               d.    John W. Lucas                $725.00
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                               e.    Jason H. Rosell              $595.00
                                            ATTORNEYS AT LAW




                                                                    14                               f.    Paralegals                   $375.00
                                                                    15            Other attorneys and paralegals may from time to time serve the Debtor in connection with the

                                                                    16   matters described herein.

                                                                    17            The hourly rates set forth above are PSZ&J’s standard hourly rates for work of this nature.

                                                                    18   These rates are set at a level designed to fairly compensate PSZ&J for the work of its attorneys and

                                                                    19   paralegals and to cover fixed and routine overhead expenses. It is PSZ&J’s policy to charge its

                                                                    20   clients in all areas of practice for all other expenses incurred in connection with the client’s case.

                                                                    21   The expenses charged to clients include, among other things, conference call charges, mail and

                                                                    22   express mail charges, special or hand delivery charges, document retrieval charges, photocopying

                                                                    23   charges, charges for mailing supplies (including, without limitation, envelopes and labels) provided

                                                                    24   by PSZ&J to outside copying services for use in mass mailings, travel expenses, expenses for

                                                                    25   “working meals,” computerized research, and transcription costs, as well as non-ordinary overhead

                                                                    26   expenses such as secretarial and other overtime. PSZ&J will charge the Debtor for these expenses in

                                                                    27   a manner and at rates consistent with charges made generally to PSZ&J’s other clients. PSZ&J

                                                                    28


                                                                         DOCS_SF:97897.1 77998/002                           3
                                                                     Case: 18-31087         Doc# 38       Filed: 10/15/18    Entered: 10/15/18 10:17:22      Page 3 of 36
                                                                     1   believes that it is fairer to charge these expenses to the clients incurring them than to increase the

                                                                     2   hourly rates and spread the expenses among all clients.

                                                                     3            The professional services that PSZ&J will render to the Debtor include, but shall not be

                                                                     4   limited to, the following:

                                                                     5                     a.        taking necessary or appropriate actions to protect and preserve the Debtor’s
                                                                                                     estate, including the prosecution of actions on the Debtors’ behalf, the defense
                                                                     6                               of any actions commenced against the Debtor, the negotiation of disputes in
                                                                                                     which the Debtor is involved, and the preparation of objections to claims filed
                                                                     7                               against the Debtor’s estate;
                                                                     8                     b.        providing legal advice with respect to the Debtor’s powers and duties as a
                                                                                                     debtor in possession in the continued wind-down of operation of its business
                                                                     9                               and management of its property;
                                                                    10                     c.        preparing on behalf of the Debtor any necessary applications, motions,
                                                                                                     answers, orders, reports, and other legal papers;
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                           d.        appearing in Court on behalf of the Debtor;
                                                                    12
                                                                                           e.        preparing and pursuing confirmation of a plan and approval of a disclosure
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                               statement, and such further actions as may be required in connection with the
                                            ATTORNEYS AT LAW




                                                                                                     administration of the Debtor’s estate; and
                                                                    14
                                                                                           f.        acting as general bankruptcy counsel for the Debtor and performing all other
                                                                    15                               necessary or appropriate legal services in connection with this chapter 11 case.
                                                                    16            To the best of the Debtor’s knowledge, except as otherwise disclosed in the Lucas

                                                                    17   Declaration, PSZ&J has not represented the Debtor, its creditors, equity security holders, or any

                                                                    18   other parties in interest, or their respective attorneys, in any matter relating to the Debtor or its estate.

                                                                    19            PSZ&J has received payments from the Debtor during the year prior to the Petition Date in

                                                                    20   the amount of $753,586.42 including the filing fee for this case, in connection with its prepetition

                                                                    21   representation of the Debtor. PSZ&J is current as of the Petition Date, but has not yet completed a

                                                                    22   final reconciliation of its prepetition fees and expenses as of the Petition Date. Upon final

                                                                    23   reconciliation of the amount actually expended prepetition, any balance remaining from the

                                                                    24   prepetition payments to the Firm will be credited to the Debtor and will supplement PSZ&J’s

                                                                    25   retainer to apply to postpetition fees and expenses pursuant to the compensation procedures

                                                                    26   approved by this Court and the Bankruptcy Code.

                                                                    27

                                                                    28


                                                                         DOCS_SF:97897.1 77998/002                            4
                                                                     Case: 18-31087         Doc# 38       Filed: 10/15/18     Entered: 10/15/18 10:17:22        Page 4 of 36
                                                                     1   A.       PSZ&J’ss Disinteresttedness

                                                                     2            To the best of the Deb
                                                                                                       btor’s knowlledge, exceppt as discloseed herein or in the annexxed Lucas

                                                                     3   Declaaration, PSZ
                                                                                         Z&J has not represented
                                                                                                     r           the
                                                                                                                 t Debtor, iits creditors,, equity secuurity holders, or any

                                                                     4   otherr parties in in
                                                                                            nterest, or their respectiv
                                                                                                                      ve attorneys, in any matter relating too the Debtorr or its estatee.

                                                                     5            To the best of the Deb
                                                                                                       btor’s knowlledge, exceppt as otherwiise disclosedd in the Lucaas

                                                                     6   Declaaration, PSZ
                                                                                         Z&J does nott hold or reprresent any innterest adverrse to the Deebtor’s estatee, PSZ&J is

                                                                     7   a “dissinterested person”
                                                                                           p       as th
                                                                                                       hat phrase is defined in s ection 101(114) of the Baankruptcy Code, and

                                                                     8   PSZ&
                                                                            &J’s employ
                                                                                      yment is neceessary and in
                                                                                                               n the best intterests of thee Debtor andd its estate. P
                                                                                                                                                                     PSZ&J will

                                                                     9   periodically revieew its connections to parrties in thesee cases and w
                                                                                                                                              will provide any supplem
                                                                                                                                                                     mental

                                                                    10   disclo
                                                                              osures as neccessary.

                                                                    11   B.       Interim Compensati
                                                                                          C        ion
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            The Debto
                                                                                          or, subject to
                                                                                                       o the provisiions of the B
                                                                                                                                Bankruptcy C
                                                                                                                                           Code, the Baankruptcy Ruules, the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Local Rules and further
                                                                                         f       orderrs of this Co
                                                                                                                  ourt, proposees to pay PSZ
                                                                                                                                           Z&J its custoomary hourlly rates for
                                            ATTORNEYS AT LAW




                                                                    14   servicces rendered
                                                                                          d that are in effect
                                                                                                        e      from time
                                                                                                                    t    to time,, as set forthh herein and in the Lucass

                                                                    15   Declaaration, and to reimbursee PSZ&J acccording to itss customaryy reimbursem
                                                                                                                                                      ment policiess, and submitt

                                                                    16   that such
                                                                              s    rates aree reasonablee.

                                                                    17            The Debto
                                                                                          or understan
                                                                                                     nds that PSZ&J hereafterr intends to aapply to the Court for allowances off

                                                                    18   comp
                                                                            pensation and
                                                                                        d reimbursem
                                                                                                   ment of expeenses in accoordance withh the applicaable provisioons of the

                                                                    19   Bank
                                                                            kruptcy Codee, the Bankru
                                                                                                    uptcy Rules,, the Local R
                                                                                                                            Rules and ordders of this C
                                                                                                                                                      Court for alll services

                                                                    20   perfo
                                                                             ormed and ex
                                                                                        xpenses incu
                                                                                                   urred after th
                                                                                                                he Petition D
                                                                                                                            Date.

                                                                    21                                                         II.

                                                                    22                                                      NOTIC
                                                                                                                                CE

                                                                    23            Notice off this Applicaation has beeen given to tthe followingg parties or, in lieu thereeof, to their

                                                                    24   counssel, if known
                                                                                          n: (a) the Offfice of the United
                                                                                                                    U      State s Trustee, (bb) the top 200 unsecured ccreditors or

                                                                    25   their counsel untiil any Official Committeee of Unsecuured Creditorrs or its couunsel, if appoointed; and

                                                                    26   (c) th
                                                                              he parties thaat file with th
                                                                                                          he Court req
                                                                                                                     quests for nottice of all m
                                                                                                                                               matters in acccordance withh

                                                                    27   Bank
                                                                            kruptcy Rule 2002. The Debtor subm
                                                                                                             mits that, in llight of the nnature of thee relief requeested, no

                                                                    28   otherr or further notice
                                                                                           n      need be
                                                                                                       b given.


                                                                         DOCS_
                                                                             _SF:97897.1 77998
                                                                                             8/002                            5
                                                                     Case: 18-31087         Doc# 38     Filed: 10/15/18       Entered: 10/15/18 10:17:22          Page 5 of 36
                                                                     1                                                     III.

                                                                     2                                           NO PRIOR REQUEST

                                                                     3            No prior request for the relief sought in this Application has been made to this Court or any

                                                                     4   other court.

                                                                     5
                                                                         Dated: October 15, 2018                        Sedgwick, LLP
                                                                     6

                                                                     7

                                                                     8                                                  Curtis D. Parvin
                                                                                                                        Dissolution Committee Member, Chair
                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:97897.1 77998/002                        6
                                                                     Case: 18-31087         Doc# 38   Filed: 10/15/18     Entered: 10/15/18 10:17:22        Page 6 of 36
                                              EXHIBIT A

                                          (Lucas Declaration)




   DOCS_SF:97897.1 77998/002
Case: 18-31087        Doc# 38   Filed: 10/15/18   Entered: 10/15/18 10:17:22   Page 7 of 36
                                                                     1   Richard M. Pachulski (CA Bar No. 90073)
                                                                         John D. Fiero (CA Bar No. 136557)
                                                                     2   John W. Lucas (CA Bar No. 271038)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                     3   150 California Street, 15th Floor
                                                                         San Francisco, California 94111-4500
                                                                     4   Telephone: 415.263.7000
                                                                         Facsimile: 415.263.7010
                                                                     5   Email: rpachuslki@pszjlaw.com
                                                                                jfiero@pszjlaw.com
                                                                     6          jlucas@pszjlaw.com

                                                                     7   Proposed Attorneys for Sedgwick, LLP

                                                                     8                                UNITED STATES BANKRUPTCY COURT

                                                                     9                                NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                       SAN FRANCISCO DIVISION

                                                                    11   In re:                                                 Case No.: 18-31087 (HB)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            SEDGWICK, LLP,                                Chapter 11
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                           Debtor.        DECLARATION OF JOHN W. LUCAS IN
                                            ATTORNEYS AT LAW




                                                                                                                                SUPPORT OF DEBTOR’S APPLICATION
                                                                    14                                                          TO EMPLOY PACHULSKI STANG
                                                                                                                                ZIEHL & JONES LLP AS ATTORNEYS
                                                                    15                                                          FOR THE DEBTOR NUNC PRO TUNC
                                                                                                                                TO THE PETITION DATE
                                                                    16
                                                                                                                                [No Hearing Required]
                                                                    17

                                                                    18            I, John W. Lucas, being duly sworn, deposes and says:

                                                                    19            1.       I am a partner in the firm of Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the

                                                                    20   “Firm”), located at 150 California Street, 15th Floor, San Francisco, CA 94111, and have been duly

                                                                    21   admitted to practice law in the State of California, the United States District Court for the Northern

                                                                    22   District of California and the State of New York, among other jurisdictions. This Declaration is

                                                                    23   submitted in support of the Debtor’s Application to Employ Pachulski Stang Ziehl & Jones LLP as

                                                                    24   Attorneys for the Debtor Nunc Pro Tunc to the Petition Date (the “Application”), which is being

                                                                    25   submitted concurrently herewith.

                                                                    26            2.       The Firm consists of approximately 70 attorneys with a practice concentrated on

                                                                    27   reorganization, bankruptcy, litigation and commercial issues. The Firm’s attorneys have extensive

                                                                    28   experience in representing debtors, trustees, individual creditors, committees of various


                                                                         DOCS_SF:97897.1 77998/002
                                                                     Case: 18-31087         Doc# 38    Filed: 10/15/18     Entered: 10/15/18 10:17:22      Page 8 of 36
                                                                     1   constituencies, asset purchasers, and investors in both in and out of court restructurings. The Firm

                                                                     2   has represented debtors in numerous bankruptcy cases nationwide and in this District in a wide range

                                                                     3   of industries.

                                                                     4            3.       Neither I, the Firm, nor any partner, of counsel or associate thereof, insofar as I have

                                                                     5   been able to ascertain, has any connection with the above-captioned Debtor (the “Debtor”), its

                                                                     6   creditors or any other parties in interest herein, or their respective attorneys, except as set forth

                                                                     7   below.

                                                                     8            4.       PSZ&J represents many committees, whose members may be creditors in the

                                                                     9   Debtor’s chapter 11 case; however, PSZ&J is not representing any of those entities in this case and

                                                                    10   will not represent any members of any committee in any claims that they may have collectively or

                                                                    11   individually against the Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            5.       The Debtor has and will retain various professionals during the pendency of this case,
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   including Development Specialists, Inc. as financial advisor, Armanino as accountant, Baker Tilly as
                                            ATTORNEYS AT LAW




                                                                    14   tax advisor, and On-Site Associates and C&C as collections agents. The Debtor may retain other

                                                                    15   professionals after the Petition Date. PSZ&J has previously worked and will continue to work with

                                                                    16   these referenced professionals on various representations, at times representing the same parties and

                                                                    17   at other times representing parties with similar interests or parties with adverse interests. PSZ&J will

                                                                    18   work with the other retained professionals to ensure there is no unnecessary duplication of services.

                                                                    19            6.       PSZ&J and certain of its partners, of counsel and associates may have in the past

                                                                    20   represented, and may currently represent and likely in the future will represent creditors of the

                                                                    21   Debtor in connection with matters unrelated to the Debtor and this case. At this time, PSZ&J is not

                                                                    22   aware of such representations. PSZ&J will be in a position to identify with specificity any such

                                                                    23   persons or entities when lists of all creditors of the Debtor have been reviewed and will make any

                                                                    24   further disclosures as may be appropriate at that time. A copy of the PSZ&J’s engagement with the

                                                                    25   Debtor is annexed hereto as Exhibit 1.

                                                                    26            7.       PSZ&J is a “disinterested person” as that term is defined in section 101(14) of title 11

                                                                    27   of the United States Code (the “Bankruptcy Code”) in that PSZ&J, its partners, of counsel and

                                                                    28   associates:


                                                                         DOCS_SF:97897.1 77998/002                          2
                                                                     Case: 18-31087         Doc# 38     Filed: 10/15/18     Entered: 10/15/18 10:17:22        Page 9 of 36
                                                                     1                       (a)       are not creditors, equity security holders or insiders of the Debtor;

                                                                     2                       (b)       are not and were not, within 2 years before the date of the filing of the
                                                                                                       petitions, a director, officer or employee of the Debtor; and
                                                                     3
                                                                                             (c)       do not have an interest materially adverse to the interest of the estate or of any
                                                                     4                                 class of creditors or equity security holders, by reason of any direct or indirect
                                                                                                       relationship to, connection with, or interest in, the Debtor, or for any other
                                                                     5                                 reason.

                                                                     6
                                                                                    8.       PSZ&J ran a conflict search of the parties listed on Exhibit 2 hereto. To the best of
                                                                     7
                                                                           my knowledge, neither I, nor any partner, of counsel or associate of PSZ&J, insofar as I have been
                                                                     8
                                                                           able to ascertain, has any connection with the U.S. Trustee or any person employed in the office of
                                                                     9
                                                                           the U.S. Trustee or any Bankruptcy Judge currently serving on the United States Bankruptcy Court
                                                                    10
                                                                           for the Northern District of California (San Francisco Division).
                                                                    11
                                                                                    9.       Except as set forth herein, I am not currently aware of any connections with the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                           parties listed on Exhibit 2; however, PSZ&J will update its conflicts search as necessary and file the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                           necessary disclosures with the Court as required by the Bankruptcy Code and the Bankruptcy Rules.
                                                                    14
                                                                                                   a. The Debtor has a claim for unpaid attorneys’ fees and expenses in the amount
                                                                    15
                                                                                                       of $46,469.95 (and Sedgwick is holding a retainer of $2,000) against
                                                                    16
                                                                                                       Penthouse Global Media, Inc. (“PGMI”), which has a chapter 11 bankruptcy
                                                                    17
                                                                                                       case pending in the United States Bankruptcy Court for the Central District of
                                                                    18
                                                                                                       California (San Fernando Valley Division), Case No. 1:18-bk-10098 (MB).
                                                                    19
                                                                                                       On February 7, 2018, the Debtor filed a proof of claim against PGMI. In
                                                                    20
                                                                                                       March 2018, a chapter 11 trustee was appointed in PGMI’s chapter 11 case
                                                                    21
                                                                                                       and PSZJ was retained as counsel to the trustee. PGMI’s case is likely
                                                                    22
                                                                                                       administratively insolvent. See [Docket No. 698]. It is highly unlikely that any
                                                                    23
                                                                                                       distributions will be made to unsecured creditors given that administrative
                                                                    24
                                                                                                       creditors will not be paid in full. As a result, it is unlikely that the claim the
                                                                    25
                                                                                                       Debtor has against PGMI will be reconciled or receive a distribution. In the
                                                                    26
                                                                                                       unlikely event that the Debtor’s claim is contested, PSZJ will not handle the
                                                                    27
                                                                                                       reconciliation of such claim to the extent the chapter 11 trustee elects to object
                                                                    28
                                                                                                       or contest the claim.

                                                                           DOCS_SF:97897.1 77998/002                           3
                                                                         Case: 18-31087        Doc# 38        Filed: 10/15/18 Entered: 10/15/18 10:17:22               Page 10 of
                                                                                                                            36
                                                                     1                           b. Certain PSZ&J clients, in multiple unrelated cases, are currently using

                                                                     2                                 Epiq Systems as claims or notice agent.
                                                                     3              10.      PSZ&J has received payments from the Debtor during the year prior to the Petition

                                                                     4     Date in the amount of $753,586.52 including the filing fee for this case, in connection with its

                                                                     5     prepetition representation of the Debtor. In addition, PSZ&J holds a retainer of $100,000. PSZ&J is

                                                                     6     current as of the Petition Date, but has not yet completed a final reconciliation of its prepetition fees

                                                                     7     and expenses as of the Petition Date. Upon final reconciliation of the amount actually expended

                                                                     8     prepetition, any balance remaining from the prepetition payments to the Firm will be credited to the

                                                                     9     Debtor and will supplement PSZ&J’s retainer to apply to postpetition fees and expenses pursuant to

                                                                    10     the compensation procedures approved by this Court and the Bankruptcy Code.

                                                                    11              11.      Subject to Court approval in accordance with sections 330(a) and 331 of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     Bankruptcy Code, compensation will be payable to PSZ&J on an hourly basis, plus reimbursement
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     of actual, necessary expenses and other charges incurred by PSZ&J The principal attorneys presently
                                            ATTORNEYS AT LAW




                                                                    14     designated to represent the Debtor and their current standard hourly rates are:

                                                                    15                                 a.    Richard M. Pachulski         $1,245.00
                                                                    16                                 b.    Kenneth H. Brown             $925.00
                                                                    17                                 c.    John D. Fiero                $875.00
                                                                    18                                 d.    John W. Lucas                $725.00
                                                                    19                                 e.    Jason H. Rosell              $595.00
                                                                    20                                 f.    Paralegals                   $375.00
                                                                    21              12.      Other attorneys and paralegals may from time to time serve the Debtor in connection

                                                                    22     with the matters described herein. The Biographies of the above attorneys is annexed hereto as

                                                                    23     Exhibit 3.

                                                                    24              13.      The hourly rates set forth above are PSZ&J’s standard hourly rates for work of this

                                                                    25     nature. These rates are set at a level designed to fairly compensate PSZ&J for the work of its

                                                                    26     attorneys and paralegals and to cover fixed and routine overhead expenses. It is PSZ&J’s policy to

                                                                    27     charge its clients in all areas of practice for all other expenses incurred in connection with the

                                                                    28     client’s case. The expenses charged to clients include, among other things, conference call charges,


                                                                           DOCS_SF:97897.1 77998/002                         4
                                                                         Case: 18-31087        Doc# 38      Filed: 10/15/18 Entered: 10/15/18 10:17:22          Page 11 of
                                                                                                                          36
                                                                     1     mail and express mail charges, special or hand delivery charges, document retrieval charges,

                                                                     2     photocopying charges, charges for mailing supplies (including, without limitation, envelopes and

                                                                     3     labels) provided by PSZ&J to outside copying services for use in mass mailings, travel expenses,

                                                                     4     expenses for “working meals,” computerized research, and transcription costs, as well as non-

                                                                     5     ordinary overhead expenses such as secretarial and other overtime. PSZ&J will charge the Debtor

                                                                     6     for these expenses in a manner and at rates consistent with charges made generally to PSZ&J’s other

                                                                     7     clients. PSZ&J believes that it is fairer to charge these expenses to the clients incurring them than to

                                                                     8     increase the hourly rates and spread the expenses among all clients.

                                                                     9              14.      No promises have been received by the Firm or by any partner, of counsel or

                                                                    10     associate thereof as to compensation in connection with this case other than in accordance with the

                                                                    11     provisions of the Bankruptcy Code. The Firm has no agreement with any other entity to share with
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     such entity any compensation received by the Firm in connection with this chapter 11 cases except
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     among the partners, of counsel and associates of the Firm.
                                            ATTORNEYS AT LAW




                                                                    14     Dated: October 15, 2018                               /s/ John W. Lucas
                                                                                                                                 John W. Lucas
                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:97897.1 77998/002                       5
                                                                         Case: 18-31087        Doc# 38    Filed: 10/15/18 Entered: 10/15/18 10:17:22           Page 12 of
                                                                                                                        36
                                              EXHIBIT 1

                                          (Engagement Letter)




DOCS_SF:97897.1 77998/002
Case: 18-31087              Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 13 of
                                                    36
Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 14 of
                                         36
Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 15 of
                                         36
Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 16 of
                                         36
Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 17 of
                                         36
Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 18 of
                                         36
Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 19 of
                                         36
Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 20 of
                                         36
                                               Exhibit 2

                                          (Parties-in-Interest)

Top Creditors

WPF Tower B Co. L.P.
333 Bush, L.L.C.
CPF 801 Tower, LLC
Ideal Holdings INC, LLC
Insight Investments, LLC
Lano/Armada Harbourside, LLC
One North Wacker Drive LLC
BMO Harris Bank, NA
Switch
Thompson Reuters-West
UnitedLex Corporation6130
Epiq Systems
LexisNexis Matthew Bender & Co., Inc.
Document Technologies LLC
One Biscayne Tower, LLC
First Legal Network, LLC
XO Communications, a Verizon Company
Covenant Consulting LLC
Cogent Communications, Inc.
InOutSource, LLC
American Legalnet Inc.
Exponent, Inc.
Barkley Court Reporters, Inc.
Xerdict Group LLC
ABD Insurance & Financial Services
Resolution Economics LLC
Portfolio Media Inc.
RecordTrak, Inc.
viDesktop, Inc.
Concep
Aon Risk Services Central, Inc.
Softchoice Corporation
Nuance Document Imaging, Inc.
GRM Information Management Services
Mitratech Holdings Inc.
Document Technologies LLC
Abila, Inc.
Ross Holdings, LLC
The Langham Chicago
Quest Discovery Services




DOCS_SF:97897.1 77998/002
Case: 18-31087              Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 21 of
                                                    36
Former Equity Partners

Abadin, Ramon A.
Anscombe, Anthony J.
Barnes, Craig S.
Bernstein, Michael H.
Blancett, John W.
Brown, James S.
Brown, Jr., Eugene
Campillo, Ralph A.
Cauley, E. Paul Jr.
Celebrezze, Bruce D.
Cook, Kimberly A.
Cosgrove, Phillip R.
Davisson, Michael R.
Di Saia, Steven D.
Diwik, James P.
Eassa, Robert
Elsbree, Eugene V.
Fox, Michael L.
Glen, Alan M.
Gough, Gayle L.
Guirgis, Ralph A.
Healy, Michael F.
Helfing, Robert F.
Hermann, II, Richard P.
Holmes, James J.
Humiston, David M.
Imre, Christina
Karos, Maria K.
Keale, James, II
Klein, Lawrence
Klinger, Marilyn S.
Kum, Robert
Marks, Christopher S.
Mason, Wayne B.
McCall, George
McMahan, Troy D.
Mesher, Barry N.
Mikacich, Amee A.
Mroz, Scott D.
O'Leary, Martin J.
Parvin, Curtis D.
Pipkin, Mike F.
Port, Andrew E.
Potente, Alexander E.
Rambin, W. Neil


DOCS_SF:97897.1 77998/002                           2
Case: 18-31087              Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 22 of
                                                    36
Riehle, Paul J.
Robertson, Thomas D.
Roland, Steven D.
Scheiner, Eric C.
Sheridan, Stephanie A.
Shimko, Anna C.
Smick, Joseph M.
Smith, Fred A.
Stenfeldt, Lillian G.
Stephens, John F.
Sugayan, Catalina J.
Sullivan, Susan K.
Tanenbaum, Michael A.
Towey, Robert D.
Vickery, Alan R.
Wallace, Richard E.
Wasserman, Steven D.
Woodward, Karen E.




DOCS_SF:97897.1 77998/002                           3
Case: 18-31087              Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 23 of
                                                    36
                                              EXHIBIT 3

                                             (Biographies)




DOCS_SF:97897.1 77998/002
Case: 18-31087              Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 24 of
                                                    36
10100 Santa Monica Blvd.
13th Floor                       Richard M. Pachulski
Los Angeles, CA 90067-4003
                                 Tel: 310.277.6910   |   rpachulski@pszjlaw.com



EDUCATION                        Mr. Pachulski is widely regarded as one of the preeminent corporate
University of California at
                                 restructuring attorneys in America. He was recently named an “Attorney of
Los Angeles (B.A., summa         the Year” by American Lawyer Media’s Recorder, and has been lead counsel
cum laude, 1976)                 on several deals that have been recognized as “Deal of the Year” by The
                                 M&A Advisor, Turnaround & Workouts and Global M&A Network. Over the
Stanford University (J.D.
                                 past few years, he was lead counsel in the corporate restructurings of
1979)
                                 American Suzuki Motor Corporation, Solyndra LLC, and Mesa Airlines.
Phi Beta Kappa; Pi Gamma         Additionally, Mr. Pachulski also recently was lead bankruptcy counsel to
Mu                               Lehman Brothers in a matter involving over $2 billion due to Lehman
                                 Brothers.
BAR AND COURT
ADMISSIONS                       For the past four decades, Mr. Pachulski has represented debtors and
1979, California                 creditors' committees in both out-of-court workouts and in-court
                                 proceedings. In addition, he has extensive experience in business
CLERKSHIPS                       reorganizations, as well as debtor/creditor litigation across numerous
                                 industries. During the 1980s, he was a well-known chapter 7 and chapter 11
Judicial extern, Robert M.       trustee. His work over this time span led to inclusion in the American
Takasugi (C.D. Cal. 1978-79)
                                 College of Bankruptcy, an honorary association of the nation’s most
                                 esteemed bankruptcy and insolvency professionals.

                                 Other career highlights include representation of the debtors in MagnaChip
                                 Semiconductor, Breed Technologies, Sizzler International, Covad
                                 Communications and Peregrine Systems; representation of the Circuit City
                                 Creditors’ Committee and, thereafter, the Circuit City Liquidating Trustee;
                                 representation of the ad hoc bondholders' committee in Adelphia
                                 Corporation; and lead counsel in the restructuring of the debts of
                                 internationally acclaimed singer-songwriter Toni Braxton. In total, he has
                                 assisted in tens of billions of dollars in restructurings during his career.

                                 Several national publications and organizations frequently recognize Mr.
                                 Pachulski for his work in the restructuring and turnaround field. For
                                 example, Chambers USA repeatedly ranks him as a top-tier national
                                 bankruptcy/restructuring attorney; Best Lawyers in America has listed him
                                 among the nation’s top bankruptcy attorneys every year since 1995; K&R



www.pszjlaw.com                  LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE

    Case: 18-31087            Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22           Page 25 of
                                                      36
                      Richard M. Pachulski (Cont.)



                      Restructuring Register and Turnaround & Workouts listed him as one of
                      America's top restructuring professionals; California Law Business listed
                      him as one of “California's 100 Most Influential Attorneys;” and Los Angeles
                      Business Journal listed him as one of fifteen top banking & finance
                      “turnaround artists.” He also holds an “AV Preeminent Peer Rating,”
                      Martindale-Hubbell's highest recognition for ethical standards and legal
                      ability. In 2016, he was named to Thomson Reuters’ “Top 10: 2016 Southern
                      California Super Lawyers” list and in 2018 was listed by Who's Who Legal
                      among "Thought Leaders - Restructuring & Insolvency."

                      Mr. Pachulski is a graduate of UCLA, and received his J.D. from Stanford
                      University. He is admitted to practice in California, and is a resident in our
                      Los Angeles office.


                      Representations
                      Chapter 11 debtors in American Suzuki Motor Corporation; Highway
                      Technolgies; Peregrine Systems; Breed Technologies; Solyndra; Covad
                      Communications Group, Commonwealth Equity Trust; Sizzler International;
                      Toni Braxton; Mesa Air Group; MagnaChip Semiconductor

                      Creditors' committees in Circuit City; First Executive Corporation; Northpoint
                      Communications

                      Ad hoc bondholders' committee in Adelphia Communications

                      Lehman Brothers in Palmdale Hills Property

                      Trustees in Triad America Corporation and Ezri Namvar


                      Professional Affiliations
                      Fellow, American College of Bankruptcy

                      Member, Financial Lawyers Conference Board of Governors (1989-92)


                      Publications
                      Coauthor, "Chapter 11 - The Bank of Last Resort," 45 Business Lawyer 261
                      (1989)
                      Coauthor, "Plan Wars - The Use of Chapter 11 to Coax Continued Financing
                      From a Reluctant Lender," 738 PLI/Comm. 7 (1996)




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO      COSTA MESA     NEW YORK     WILMINGTON, DE

  Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22              Page 26 of
                                           36
150 California Street
15th Floor                       Kenneth H. Brown
San Francisco, CA
94111-4500                       Tel: 415.263.7000   |   kbrown@pszjlaw.com



EDUCATION                        Mr. Brown has extensive experience in bankruptcy and commercial
University of California at
                                 litigation. He has represented and advised debtors, unsecured creditors,
Santa Barbara (B.A., with        secured creditors, insurers, creditors’ committees, and trustees in complex
high honors, 1977)               Chapter 11 and Chapter 15 cases and in related litigation in both state and
                                 federal court, including defending employers in WARN Act class action
Hastings College of Law,
                                 litigation and advising them on the intersection of the WARN Act and
University of California (J.D.
1981)
                                 bankruptcy. Mr. Brown also has extensive experience representing
                                 professional firms and their principals in dissolutions and bankruptcies. He
BAR AND COURT                    is a graduate of U.C. Santa Barbara and received his J.D. at Hastings College
ADMISSIONS                       of the Law, where he was articles editor for the Hastings Law Journal. Mr.
                                 Brown is a director of the Bay Area Bankruptcy Forum, a former member of
1981, California
                                 the State Bar of California Business Law Section Subcommittee on Debtor/
                                 Creditor Relations and Bankruptcy and frequently serves as a mediator for
                                 the Bankruptcy Dispute Resolution Program for the Northern District of
                                 California and the San Francisco Bar Association. He holds an AV
                                 Preeminent Peer Rating, Martindale-Hubbell's highest recognition for ethical
                                 standards and legal ability. He was listed in the 2018 and 2019 editions of
                                 Best Lawyers in America for his work in Bankruptcy and Creditor Debtor
                                 Rights / Insolvency and Reorganization Law and Litigation - Bankruptcy. Mr.
                                 Brown is admitted to practice in California and is a resident in our San
                                 Francisco office.


                                 Representations
                                 Law firm bankruptcies: Brobeck, Phleger & Harrison; Heller Ehrman, Landels
                                 Ripley & Diamond

                                 Committees in Catholic church bankruptcies: Christian Brothers Institute,
                                 Archdiocese of Milwaukee, Catholic Diocese of Wilmington

                                 Cross-border case: Katsumi Iida




www.pszjlaw.com                  LOS ANGELES    SAN FRANCISCO      COSTA MESA   NEW YORK    WILMINGTON, DE

    Case: 18-31087            Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22           Page 27 of
                                                      36
                      Kenneth H. Brown (Cont.)



                      Professional Affiliations
                      Director, Bay Area Bankruptcy Forum (2001-)

                      Mediator, San Francisco Bar Association, Early Settlement Program
                      (1997-2003)

                      Bankruptcy Dispute Resolution Program, United States Bankruptcy Court for
                      the Northern District of California (1994-)

                      Member, State Bar of California Business Law Section Debtor/Creditor
                      Committee (1999-2002)


                      Programs and Lectures
                      Lecturer, American Bankruptcy Institute; Association of Insolvency &
                      Restructuring Advisors; Bar Association of San Francisco; Santa Clara
                      County Bar Association


                      Publications
                      Stranger in Paradise? The Role of a Foreign Bankruptcy Trustee in Chapter
                      15
                      27 ABI Journal No. 3 at 26 (April 2008), April 2008
                      "Discovery in Debt Collection Actions," in Debt Collection Practice in
                      California (2d ed. 2000)
                      "Tenants in Distress: Pitfalls and Opportunities for the Retail Landlord,"
                      Shopping Center Business (1998).
                      "Law Firm Break-Ups and Bankruptcies," 3 Legal Malpractice Report (No. 2
                      1992)
                      Co-author, "Dissolutions of Professional Firms Under State Law," in program
                      materials for the Third Annual Northwest Bankruptcy Institute (1989)




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK     WILMINGTON, DE

  Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22             Page 28 of
                                           36
150 California Street
15th Floor                        John D. Fiero
San Francisco, CA
94111-4500                        Tel: 415.263.7000   |   jfiero@pszjlaw.com



EDUCATION                         Mr. Fiero serves as a co-chair of the firm's Committee Practice Group and
University of Massachusetts
                                  maintains a national practice representing debtors, committees, acquirers,
(B.A. 1985)                       and other significant parties in interest in complex reorganizations and
                                  financially distressed situations, both in and out of court.
Hastings College of the Law,
University of California (J.D.,   Mr. Fiero is a graduate of the University of Massachusetts at Amherst and
cum laude, 1988)                  received his J.D. from Hastings College of the Law, where he was associate
                                  note editor for the Hastings Journal of Communications and Entertainment
BAR AND COURT                     Law.
ADMISSIONS
1988, California                  Mr. Fiero is a co-chair of the 2018 California Bankruptcy Forum. Every year
                                  since 2004, he has been named a Super Lawyer by San Francisco Magazine.
                                  He is also credited for his “highly constructive approach” in Chambers
                                  USA’s list of leading bankruptcy and restructuring lawyers and has been
                                  named every year since 2013 for his work in bankruptcy and creditor-debtor
                                  rights law by Best Lawyers in America. Mr. Fiero is admitted to practice in
                                  California and is resident in our San Francisco office.


                                  Representations
                                  Chapter 11 debtors: NewZoom Inc. (San Francisco); Arlie & Co. (Eugene,
                                  Oregon); ManagedStorage International (Delaware); Heller Ehrman LLP (San
                                  Francisco); Tri Valley Growers (Oakland); Webvan (Delaware)

                                  Creditors' committees: PopExpert (San Francisco); Yellow Cab Cooperative
                                  (San Francisco); Rdio, Inc. (San Francisco); Deerfield Ranch Winery (Santa
                                  Rosa); Event Rentals (Delaware); BR Festivals (Santa Rosa); IntraOp Medical
                                  Corporation (San Jose); Orchard Supply Hardware (Delaware); Trident
                                  Microsystems (Delaware); Carinalli (Santa Rosa); Humboldt Creamery LLC
                                  (Santa Rosa); Pacific Lumber Company (Corpus Christi); The Billing
                                  Resource (San Jose); Prediwave Corporation (Oakland); Crescent Jewelers
                                  (Oakland); Northpoint Communications (San Francisco); Adesta
                                  Communications (Omaha); Western Integrated Networks (WinFirst)




 www.pszjlaw.com                  LOS ANGELES    SAN FRANCISCO    COSTA MESA    NEW YORK    WILMINGTON, DE

    Case: 18-31087           Doc# 38    Filed: 10/15/18 Entered: 10/15/18 10:17:22           Page 29 of
                                                      36
                      John D. Fiero (Cont.)



                      (Denver); Metricom (San Jose)


                      Professional Affiliations
                      Trustee, UC Hastings College of the Law Foundation

                      Member, United States Bankruptcy Court for the Northern District of
                      California Bench-Bar Liaison Committee (2006 - 2009)

                      Chair, American Bar Association Real Property Section Litigation and
                      Dispute Resolution Committee (1998-2000)


                      Programs and Lectures
                      Bar Association of San Francisco, California Bankruptcy Forum, International
                      Women's Insolvency & Restructuring Confederation, American Bar
                      Association, American Bankruptcy Institute


                      Publications
                      Music Festival Insolvencies: What Happens When the Music Stops?
                      37 ABI Journal 48 (No. 4 April 2018), April 2018
                      Properly Structured Private Equity Fund Avoids Pension Withdrawal Liability
                      Pachulski Bulletin #11, December 2012
                      Creditor's Self-Interest Precludes Fee Reimbursement From the Estate
                      September 2012




www.pszjlaw.com       LOS ANGELES   SAN FRANCISCO     COSTA MESA    NEW YORK    WILMINGTON, DE

  Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22          Page 30 of
                                           36
150 California Street
15th Floor                       John W. Lucas
San Francisco, CA
94111-4500                       Tel: 415.217.5108   |    jlucas@pszjlaw.com



EDUCATION                        Mr. Lucas represents debtors, creditors' committees, creditors, and trustees
University of California at
                                 in chapter 11 cases and companies in out-of-court restructurings with an
Los Angeles (B.A. magna          emphasis on transportation, financial products, food services, retail,
cum laude,1992)                  automotive, and technology. Mr. Lucas is a graduate of the University of
                                 California at Los Angeles and received his J.D. from the University of
University of Oregon School
                                 Oregon School of Law and was a member of the Oregon Law Review. Mr.
of Law (J.D. 2004)
                                 Lucas is admitted to practice in California and New York and is a resident in
BAR AND COURT
                                 our San Francisco office.
ADMISSIONS
2010, California                 Representations
2005, New York                   Chapter 11 debtors: A.M. Castle & Co.; Blue Earth; NewZoom Inc.; Response
                                 Genetics; Tri-Valley Learning Corporation; Elephant Bar Restaurants; Z'Tejas
CLERKSHIPS
                                 Restaurants; Highway Technologies; American Suzuki Motor Corporation;
Law clerk, Judge Robert D.       Global Aviation; Mesa Airlines; Lehman Brothers Holdings; Champion
Drain (Bankr. S.D.N.Y.           Enterprises; Heller Ehrman LLP; Lexington Precision; Silicon Graphics
2004-06)
                                 Chapter 11 creditors: Cottonwood Cajon in Premier Golf Properties; Lehman
                                 Commercial Paper Inc. and Lehman ALI Inc. in Palmdale Hills Property LLC
                                 (“SunCal”); indenture trustee in Calpine; bondholders in Portrait
                                 Corporations of America

                                 Creditors’ committees: Uni-Pixel; Rdio Inc.; Yellow Cab of San Francisco;
                                 Champps/Fox & Hound Restaurants; Trident Microsystems (Far East) Ltd.

                                 Trustees: Evergreen International Aviation; Exigen (USA)

                                 Section 363 asset sales: Represented buyers in Quality Discount Ice Cream;
                                 Nurserymen’s Exchange

                                 Out-of-court restructurings: Security Capital Assurance Ltd. and a
                                 professional sports franchise




www.pszjlaw.com                  LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE

    Case: 18-31087            Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22            Page 31 of
                                                      36
                      John W. Lucas (Cont.)



                      Professional Affiliations
                      Cochair, American Bankruptcy Institute Annual Southwest Bankruptcy
                      Conference (2014-present)

                      Advisory Board Member, American Bankruptcy Institute Annual Southwest
                      Bankruptcy Conference (2011-2014)


                      Publications
                      Debtor-in-Possession Financing
                      Funding a Chapter 11 Case
                      December 2012
                      Creditor's Self-Interest Precludes Fee Reimbursement From the Estate
                      September 2012
                      First Day Motions (3d ed.)
                      A Guide to the Critical First Days of a Bankruptcy Case
                      American Bankruptcy Institute, June 2012
                      "Approval of the DIP Financing Order" in Debtor-in-Possession Financing:
                      Funding a Chapter 11 Case (ABI 2012)
                      Coauthor, "The Role and Retention of the Chief Restructuring Officer," in The
                      Americas Restructuring and Insolvency Guide (2008/2009)
                      "The Article 9 Buyer’s Seller Rule & The Justification for Its Harsh Effects,"
                      83 Oregon Law Review 289 (2004)




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO      COSTA MESA     NEW YORK     WILMINGTON, DE

  Case: 18-31087   Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22              Page 32 of
                                           36
                                 Jason Rosell
                                 Tel: 415.263.7000    |   jrosell@pszjlaw.com



                                 Jason Rosell represents debtors and creditors in chapter 11 cases with an
                                 emphasis on technology. Mr. Rosell received his B.S. in Computer
                                 Information Systems and M.B.A at Arizona State University's W.P. Carey
                                 School of Business; he received his J.D. at Sandra Day O’Connor College of
150 California Street            Law, also part of Arizona State University. He served as a legal extern for the
15th Floor                       Honorable Redfield T. Baum, Bankruptcy Court for the District of Arizona,
San Francisco, CA                and is admitted to practice in California and New York. Mr. Rosell has been
94111-4500                       named a "Rising Star" in Super Lawyers for the past four years. Mr. Rosell is
                                 resident in our San Francisco office.


EDUCATION                        Representations
W.P. Carey School of
Business, Arizona State
                                 Chapter 11 debtors: Brinkmann Corporation, NewZoom, Hipcricket, Digital
University (B.S., summa cum      Domain Media, Mesa Air Group, Solyndra
laude, 2003)
                                 Creditors' committees: Cobalt International Energy, Rdio, SFX
W.P. Carey School of             Entertainment, Haggen Holdings, Residential Capital, AMF Bowling
Business, Arizona State          Worldwide
University (M.B.A. 2005)
                                 Ad hoc committees: Energy Future Holdings
Sandra Day O’Connor
College of Law, Arizona State
University (J.D., magna cum
laude, 2009)
                                 Professional Affiliations
                                 Board member, Turnaround Management Ass'n - Northern California
BAR AND COURT                    Chapter
ADMISSIONS
California, 2010                 Board member, Bay Area Bankruptcy Forum

New York, 2011

CLERKSHIPS
Legal extern, Judge Redfield
T. Baum (Bankr. D. Ariz. 2009)




www.pszjlaw.com                  LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK    WILMINGTON, DE

    Case: 18-31087          Doc# 38     Filed: 10/15/18 Entered: 10/15/18 10:17:22             Page 33 of
                                                      36
                                             EXHIBIT B

                                           (Proposed Order)




DOCS_SF:97897.1 77998/002
Case: 18-31087              Doc# 38   Filed: 10/15/18 Entered: 10/15/18 10:17:22   Page 34 of
                                                    36
                                                                   1     Richard M. Pachulski (CA Bar No. 90073)
                                                                         John D. Fiero (CA Bar No. 136557)
                                                                   2     John W. Lucas (CA Bar No. 271038)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                   3     150 California Street, 15th Floor
                                                                         San Francisco, California 94111-4500
                                                                   4     Telephone: 415.263.7000
                                                                         Facsimile: 415.263.7010
                                                                   5     Email: rpachuslki@pszjlaw.com
                                                                                jfiero@pszjlaw.com
                                                                   6            jlucas@pszjlaw.com

                                                                   7     Proposed Attorneys for Sedgwick, LLP

                                                                   8                                       UNITED STATES BANKRUPTCY COURT

                                                                   9                                       NORTHERN DISTRICT OF CALIFORNIA

                                                                  10                                                SAN FRANCISCO DIVISION

                                                                  11     In re:                                                           Case No.: 18-31087 (HB)
P ACHULSKI STANG ZIEHL & J ONES LLP




                                                                  12                SEDGWICK, LLP,                                        Chapter 11
                                      SAN FRANCISCO, CALIFORNIA




                                                                  13                                                    Debtor.           ORDER GRANTING DEBTOR’S
                                          ATTORNEYS AT LAW




                                                                                                                                          APPLICATION TO EMPLOY
                                                                  14                                                                      PACHULSKI STANG ZIEHL & JONES
                                                                                                                                          LLP AS ATTORNEYS FOR THE
                                                                  15                                                                      DEBTOR EFFECTIVE AS OF THE
                                                                                                                                          PETITION DATE
                                                                  16

                                                                  17                Upon the application (the “Application”),1 of the above captioned debtor and debtor in

                                                                  18     possession (the “Debtor”) for authorization, pursuant to sections 327(a), 330, and 331 of the

                                                                  19     Bankruptcy Code and Bankruptcy Rules 2014 and 2016, authorizing the retention of Pachulski Stang

                                                                  20     Ziehl & Jones LLP as general bankruptcy counsel to the Debtor, effective as of the Petition Date, all

                                                                  21     as more fully set forth in the Application; and the Court having jurisdiction to consider the

                                                                  22     Application and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and

                                                                  23     consideration of the Application and the relief requested therein being a core proceeding pursuant to

                                                                  24     28 U.S.C. § 157(b)(2); and venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

                                                                  25     appearing that the relief requested in the Application is in the best interests of the Debtor’s estate,

                                                                  26     their creditors, and all other parties in interest; and the Debtor having provided appropriate notice of

                                                                  27     the Application and no other or further notice need be provided; and the Court having reviewed the

                                                                  28
                                                                         1
                                                                             Capitalized terms not defined herein shall have the meaning ascribed to them in the Application.

                                                                         DOCS_SF:97897.1 77998/002
                                                                       Case: 18-31087          Doc# 38        Filed: 10/15/18 Entered: 10/15/18 10:17:22                    Page 35 of
                                                                                                                            36
                                                                   1     Application; and the Court having considered the Application, all pleadings and papers filed in

                                                                   2     connection with the Application; after due deliberation and sufficient cause appearing therefor, it is

                                                                   3     HEREBY ORDERED THAT:

                                                                   4              1.       The Application is GRANTED.

                                                                   5              2.       Pursuant to section 327(a) of the Bankruptcy Code, the Debtor is authorized to

                                                                   6     employ and retain PSZ&J as counsel, effective as of October 2, 2018, on the terms set forth in the

                                                                   7     Application and the Lucas Declaration.

                                                                   8              3.       PSZ&J shall file applications and be compensated in accordance with sections 330

                                                                   9     and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and such other interim

                                                                  10     compensation procedures as may be fixed by order of this Court.

                                                                  11                                            ### END OF ORDER ###
P ACHULSKI STANG ZIEHL & J ONES LLP




                                                                  12
                                      SAN FRANCISCO, CALIFORNIA




                                                                  13
                                          ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_SF:97897.1 77998/002                       2
                                                                       Case: 18-31087        Doc# 38    Filed: 10/15/18 Entered: 10/15/18 10:17:22          Page 36 of
                                                                                                                      36
